Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 

Status of claims
 Claims 1-10, 12-16 are pending.

Response to Applicant Remarks
 With regard to the rejection under 35 USC 101, Applicant is of the opinion the claims are directed to patent eligible subject matter.  Examiner respectfully disagrees. Applicant remarks, “…Methods of organizing human activity are constrained to “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales 
Examiner respectfully disagrees.  The claims recite a method (claims 1-10, 12-15) and a system (claim 16) for controlling access to or use of a vehicle.  The vehicle’s capability to generate, store, or communicate keys or signatures describes functionality of the vehicle; however, the vehicle is not recited as performing the generating, storing or communicating keys steps.  Moreover, the vehicle is not recited as performing the method for controlling access or use of the vehicle- the vehicle is the object of the controlling access or use.  The method itself recites contractual steps comprising a commercial or legal interaction, and, as such, comprises an abstract idea within the grouping of methods of organizing activity.  
Further with regard to the rejection under 35 USC 101, Applicant further remarks, “Applicant submits that the claims recite elements that establish a practical application…Applicant’s claims are directed to a specific improvement in computer and automobile technology; specifically, enabling a blockchain transaction to unlock an automobile in response to modification of the blockchain transaction with a secret value and the (automobile) user’s signature. Therefore, the claims, when read in light of Applicant’s specification, provide a specific improvement in automobile and computer technology and 
Examiner again respectfully disagrees, and notes that Applicant’s specification makes no mention of an improvement to computer or automobile technology.  Applicant’s specification discloses ‘computer technology’ of a vehicle generically (see PGPub [11], “…The vehicle may be provided with computing capabilities to enable it to communicate with other computer-based resources and/or interact with a distributed ledger...”).  The other two devices, Bob’s server and Alice’s phone/computer, are also disclosed generically (PGPub [56], “…The communication between Alice and Bob may be initiated and/or controlled using a software application (app) which is downloaded and installed on Alice's computing device eg smartphone, tablet, laptop etc. The smartphone may provide certain pieces of information to Bob's server.”) There is no disclosure of the computer or automobile technology comprising non-generic elements, nor is there any disclosure of any improvements to the functioning of the computer or automobile elements.  The computer devices of Alice, Bob and the vehicle are disclosed only as communicating data.  The claims recite providing blockchain transactions (data), sending data, modifying data to include additional data, and unlocking a vehicle.  The ‘unlocking’ is not recited as being performed by a specific entity, but is interpreted as being performed by Alice as disclosed by Applicant’s PGPub, ([64], “…The taxi may require Alice to send a message signed with her private key to unlock the taxi door.”)  The ‘unlocking’ therefore comprises ‘sending a message’.  Sending a message does not comprise an improvement to the functioning of a computer or computer technology.  The abstract idea is therefore not integrated into a practical application.
Further with regard to the rejection under 35 USC 101, Applicant further remarks, “…the claimed solution is necessarily rooted in computer and automotive technology, e.g., to overcome various problems specifically arising in the realm of access to rental automobiles… the features of claims 1-10 and 12-16 address problems specific to shared access to automobiles, by unlocking a vehicle through the use of a blockchain transaction that is redeemable only through a combination of signatures associated with a resource provider, a user, or the vehicle itself…” (page 7 of Remarks).
Examiner again respectfully disagrees, and first notes that Applicant has not specified any “…problems specifically arising in the realm of access to rental automobiles.” Moreover, problems arising in the realm of access to rental automobiles would comprise business problems, not technological problems.  Furthermore, “…unlocking a vehicle through the use of a blockchain transaction that is redeemable only through a combination of signatures associated with a resource provider, a user, or the vehicle itself…” comprises implementing the abstract idea of commercial/legal interactions (requiring contractual stipulations be met prior to providing access to a resource) upon computer elements (Alice’s phone) to send an unlock message (see above). Therefore, the claims recite implementation of the abstract idea (commercial/legal interactions, a method of organizing human activity) upon generic computer elements.  
With regard to the ‘blockchain transaction’, it is additionally noted that the transactions are not recited as interacting with the blockchain or blockchain devices/platform/miners/nodes.  The transactions are merely recited as being provided, generated, modified and validated.  There is no recitation of specifics involving the blockchain or blockchain technology.  The ‘transactions’ 
The rejections under 35 USC 101 are therefore maintained.

With regard to the prior art rejections, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 


  Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method, and claim 16 recites a system for performing the method of providing a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: a secret value selected by a user; and signatures associated with any two of: the resource provider, a user, or the  vehicle; sending use-related information to the  vehicle; generating a second blockchain transaction comprising an input having a signature script signed with a signature associated with the  vehicle; requesting at least the secret value; modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature; and unlocking the vehicle in response to validation of modification of the second blockchain transaction.
The limitations of providing a first transaction comprising specified data, sending use-related data, generating a second transaction comprising specified data, requesting the secret value, modifying the second transaction to include the secret value, and unlocking a vehicle in response to validation of the transaction modification, comprise an abstract idea, a commercial or legal interaction including agreements in the form of contracts, comprising specifying and validating contractual data, and unlocking a resource in response to validation of the contractual data.  That is, other than reciting, “A blockchain-implemented method”, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
 This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “A blockchain-implemented method”.  However, there is no recitation in the claims of any specific structure or computer elements performing the steps of the ‘blockchain-implemented method’.  In fact, independent claim 1 does not recite any elements as performing any of the method steps.  Moreover, the blockchain transactions are recited as being ‘provided’, generated’, modified, and the modification validated.  These steps, under broadest reasonable interpretation, can take place at the user or provider, Alice and Bob of Applicant’s specification, respectively, or at the vehicle; there is no recitation that any of the transactions are actually a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider”, this limitation describes the structural capability of the vehicle.  However, the recited capabilities do not comprise functions recited by Applicant’s claims.  These capabilities therefore comprise extra-solution activity and do not comprise additional elements for purposes of analysis of the claims under 35 USC 101.  Accordingly, the abstract idea is not integrated into a practical application by additional elements, as there are no structural or specific computer elements recited by independent claim 1 and corresponding system claim 16.
Claim 1 and associated claim 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional element of  A blockchain-implemented method does not specifically recite structure or specific computer elements, and amount to no more than mere instructions to apply the exception using a generically recited blockchain. Mere instructions to apply an exception using generically recited elements cannot provide an inventive concept.  The claims 1 and 16 are not patent eligible.
Dependent claims 2-10, 12-15 recite the use-related information is sent by the resource provider in the form of a tokenised third blockchain transaction comprising either the information or a location thereof; generating a fourth blockchain transaction comprising at least one output redeemable to return an amount of cryptocurrency underlying the tokenised third blockchain transaction to the resource provider; the second blockchain transaction is generated… and the modification is performed by the user; the securing input comprises an amount of cryptocurrency provided by at least one of the resource provider and an…wallet associated with the vehicle; generating a fifth blockchain transaction comprising at least one output redeemable to refund an amount of cryptocurrency associated with the first blockchain transaction responsive to non-use of the vehicle; a user sending at least one confirmation message confirming accuracy of the use-related information, … said message and storing said…message in a distributed …table;  use-related information and storing said …information in a distributed…table; determining a number of users present in the resource and allowing or disallowing provision of the vehicle dependent on said number.  These limitations serve only to further describe the implemented abstract idea. The recitation of additional elements, generated by the vehicle, electronic wallet, hashing said message and storing said hashed, distributed hash table, hashing the use-related information, are recited at high levels of generality and do not add significantly more to the abstract idea (see (PGPub [11]), “…vehicle may be provided with computing capabilities to enable it to communicate”;  (PGPub [33]); “…an electronic wallet associated with the resource/vehicle…”; (PGPub [39], “…hashing said message and storing said hashed message in a distributed hash table; the vehicle, vehicle computing capabilities, and electronic wallet are not disclosed with any level of specificity; Similarly, the algorithm for ‘hashing’ is not specifically disclosed.)  There is no improvement to the functioning of any computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
It is further noted that the following limitation recite only data descriptions and do not comprise additional elements: claim 2, use-related information comprises information related to a journey; claim 6, the second blockchain transaction comprises a first output relating to payable first asset transferrable to the resource provider and a second output relating to a second asset transferrable to the user; claim 7, the second blockchain transaction comprises a securing input for preventing at least one output of the second blockchain transaction from being modified by the user; claim 8 the securing input to the second blockchain transaction comprises the sighash flag SIGHASH_ALL | SIGHASH_ANYONECANPAY.  It is additionally noted that claim 15 recites vehicle is a driverless car; this describes the vehicle structure, but that structure is not functionally related to the method steps and the limitation is interpreted as an extra-solution limitation.
With regard to the preamble, “A blockchain-implemented method for controlling access to or the use of a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider”, it is noted that the language, “a vehicle capable of generating, storing, and communicating its own public and private keys and signatures provided by a resource provider” describes capabilities of the vehicle, but do not recite method steps being performed.  As such, the language is interpreted as extra-solution activity and does not comprise an additional element for purposes of analysis under 35 USC 101. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, providing a first transaction comprising specified data, sending use-related data, generating a second transaction comprising specified data, requesting a secret value, modifying the second transaction to include the secret value, and unlocking a vehicle in response to validation of the transaction modification.  The claims at issue amount to nothing significantly more than a method for implementing the 
Accordingly, claims 1-10, 12-16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.   


 Claim Rejections - 35 USC § 112(a)
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those 

 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 14, the claim recites, “A method according to claim 1, further comprising determining a number of users present in the resource and allowing or disallowing provision of the vehicle dependent on said number.”  However, claim 1 has been amended to change ‘resource’ to ‘vehicle’; consequently, there is insufficient antecedent basis for ‘the resource’ in the claim.
With regard to claim 16, the claim recites, “A system arranged to perform the method according to claim 1.”  Claim 1 does not specifically recite the elements performing the steps of providing, sending, generating, requesting, modifying, or unlocking steps.  Consequently, it is unclear what structure comprises the system of claim 16.


 Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites, “A system arranged to perform the method according to claim 1,” but does not recite elements to further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, attached as PDF file), in view of, Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and attached as PDF file), in further view of Walker (US Publication 2015/0332395), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and attached as a PDF file).  

With regard to claims 1 and 16, Stocker discloses A blockchain-implemented (page 12, lines 2-9, “…The at least one peer-to-peer application, such as a block chain, can be configured to facilitate the process of exchanging secure messages between one or many vehicles and/or a central system and or amongst individual vehicles by means of secure identities or smart assets. method and system for controlling access to or the use of a vehicle… provided by a resource provider (page 19, line 21-page 20, line 25, “…the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application… the peer-to-peer application may be a vehicle sharing peer-to-peer application of a vehicle sharing peer-to-peer network. One or more providers of one or more vehicle can generate such a peer-to-peer application and network, respectively, to offer the at least one vehicle to each other (and further user), wherein the provider may define the rules for a car sharing action. According to a further embodiment, the at least one vehicle may comprise at least one locking module configured to lock an access unit of the vehicle and/or an activation of at least one function of the vehicle. The locking module may be configured to release the access unit of the vehicle and/or to activate the function of the vehicle based on a receipt of a release information provided by the peer-to-peer application. Preferably, the release information can be generated by the peer-to-peer application based on a generated vehicle sharing transaction agreement…”).  
With regard to the limitations vehicle…capable of generating, storing, and communicating its own public and private keys and signatures Stocker further discloses the vehicle comprising a wallet, and the peer-to-peer module communicating with the application to store, encrypt, sign, verify data (page 5 lines 20-21, “…The peer-to-peer module is (uniquely) assigned to the vehicle.”; page 5 lines 28-30, “…the peer-to-peer module can be integrated in the vehicle or it can be .  
Stocker does not specifically disclose that the wallet comprises the capability to generate, store and communicate keys and signatures.  However, Walker discloses a wallet capable of generating, storing, and communicating its own public and private keys and signatures ([26], “…the ledgers are mathematically linked to the owners' public-private key pairs generated by the owners' respective wallets, for example.”; [39], “…For example, wallet 500 includes one or more key engine components 502, key storage components 504… Key storage component 504 stores locally generated public-private key pairs and, in some embodiments, keys received from other wallets 500 (e.g., a public key associated with a different trader's wallet 500)…”; [25], “…A transaction message includes a transaction and a digital signature… The private key is used to decrypt cipher text, to create a digital signature…The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”; where it is noted 
 Stocker further discloses the method comprising: providing a first blockchain transaction (page 19 lines 21- page 20 line 5, “…A vehicle sharing transaction agreement may be generated… Preferably after the conduction of a vehicle sharing action, the peer-to-peer application may be configured to conduct a vehicle sharing criterion transaction action based on the generated vehicle sharing action transaction agreement. For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”),
sending use-related information to the vehicle ( page 13, lines 4-8; page 19 line 30- page 20 line 2, “…For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”, where the amount per time unit is interpreted as ‘use-related’ information).
unlocking the vehicle in response to validation…of the … blockchain transaction (page 20 lines 16-page 21, line 2, “…the at least one vehicle may comprise at least one locking module 
However, Stocker does not specifically disclose the specifics of the transaction output, generating a second transaction comprising a specified input, requesting the secret value, or modifying the signature script of the input of the second blockchain transaction to include the secret value.
However, Christidis teaches a blockchain-implemented method (see pg 2298, col 1, para 9, where a method for manufacturers to implement and remotely control software updates via blockchain is contemplated) comprising steps of: 
providing a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: a secret value selected by a user; and signatures associated with any two of: the resource provider, a user, or 
generating a second blockchain transaction comprising an input having a signature script signed with a signature associated with the resource (see pg 2298, col 2, para 2, contemplating the association of accounts or wallets with devices for transactional usage which necessitates their own signatory capability and ability to generate the related transactions; where Stocker discloses the resource comprising a vehicle as discussed above); 
requesting at least the secret value (see pg 2293, col 1, para 4, where users generate and sign transactions using private/public key pairs which equate to the secret value and signatures of the present application); and 
modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature (see pg 2293, col 1, para 4, regarding the generation and digital signing of blockchain transactions); and unlocking the resource in response to validation of modification of the second blockchain transaction (see pg 2298, col 2, para 3 referencing the unlocking of devices upon verification of the signed transactions, where Stocker discloses the resource comprising a vehicle as discussed above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, with the further modification of the specific blockchain transaction generation and modifying as disclosed by Christidis, because such a modification would enable applications without a central authority (see Christidis, page 2292, col. 1, paragraph 1, “…With a blockchain in place, applications that could previously run only through a trusted intermediary, can now 
With regard to the language “…a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: a secret value selected by a user; and signatures associated with any two of: the resource provider, a user, or the  vehicle…modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature…unlocking the vehicle in response to validation of modification of the second blockchain transaction…, ”  these limitations are disclosed by Stocker (unlocking the vehicle) and Christidis (transactions specified) according to the interpretations above.  It is further noted that neither Christidis nor Stocker specifically disclose redeem script structures; however, it is further noted that such specificity is not required by the claims, which broadly recite redeemable outputs, not redeem scripts, and further broadly recite secret values, which can be broadly interpreted as data associated with private/public key pairs as discussed in the rejections above.
However, in the interest of compact prosecution, it is further provided that Bitcoin Multisig discloses a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: a secret value selected by a user; and signatures associated with any two of: the three parties… (page 2, paragraph 3, “…A specific unspent Bitcoin can actually have a whole range of different spending conditions attached to it… These spending conditions are known as the redeem script, and a P2SH funding transaction simply contains a hash of this redeem script in the scriptPubKey of the funding transaction…”; page 4 paragraph 1, “…We will create a 2-of-3 multisignature address, where 2 digital signatures of 3 possible public 
modifying the signature script of the input of the second blockchain transaction to include the secret value and the user’s signature…(page 11 paragraph 2, “..To create our spending transaction, we need the input txid of the funding transaction, our amount (with the remaining balance going to transaction fees) and the destination. We must also provide the original redeem script. Remember, the destination P2SH address is a hash and doesn't reveal our redeem script. Only the recipient who created the P2SH address knows the full redeem script, and in this case, we are that recipient and can provide it”; Page 13, last paragraph, “1. OP_0 and the two signatures are added to the stack, kept for later. 2. The redeemScript is added to the stack. 3. OP_HASH160 hashes our redeemScript. 4. redeemScriptHash is added to the stack.”); 
performing a step in response to validation of modification of the second blockchain transaction…,
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, with the further modification of the redeem script specifics as disclosed by  Bitcoin Multisig because such a modification would allow enforcement of conditions on spending (see Bitcoin Multisig page 2, paragraph 3). 

With regard to claim 2, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Stocker further discloses the use-related information comprises information related to a journey (page 19 line 30- page 20 line 2, “…For instance, based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”, where the amount per time unit is interpreted as ‘use-related’ information related to the vehicle’s journey).

With regard to claim 3, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 2 as discussed above.  Stocker further discloses the use-related information is sent by the resource provider in the form of a …third blockchain transaction comprising either the information or a location thereof (page 20, lines 12-15, “…One or more providers of one or more vehicle can generate such a peer-to-peer 
Stocker briefly discloses token exchange to exchange value (page 31 line 24-page 32 line 6, “…networks (e.g. Raiden Network) may be used to exchange digital tokens off-chain in a secure way…system may have a digital wallet to exchange value in form of digital tokens and/or cryptocurrency…”), but does not specifically disclose sending the use-related information in the form of a tokenized transaction.  However, Christidis discloses the use-related information is sent by the resource provider in the form of a tokenised [sic] third blockchain transaction comprising either the information or a location thereof (see “…this whole process can be done via atomic peer-to-peer exchanges of tokens if the chain follows the Bitcoin transacitonal [sic] model” pg 2299, col 1, para 2, contemplating a method where blockchain tokens are exchanged which include location and shipment related data).

 With regard to claim 4, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 3 as discussed above.  Stocker further discloses generating a fourth blockchain transaction comprising at least one output redeemable to return an amount of cryptocurrency underlying the…blockchain transaction to the resource provider
Christidis also discloses the tokenized transaction, as recited by the tokenised third blockchain transaction to the resource provider (see pg 2299, col 1, para 2, as discussed above in claim 3 rejection; see also “transfer of digital tokenized assets can be achieved easily and in a cryptographically verifiable manner using a blockchain network that employs the Bitcoin transactional model” pg 2295, col 1, para 6, referencing the use of Bitcoin cryptocurrency as a model underlying transactions; and pg 2297, col 1, para 1, where remainders and partial returns are addressed). 

With regard to claim 5, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Stocker further discloses the user generating first transaction, from user to provider of vehicle (page 19 lines 21- page 20 line 5, “…A vehicle sharing transaction agreement may be generated…based on a vehicle sharing criterion (e.g. a particular amount of cryptocurrency per time unit) the peer-to-peer application may cause the transmission of said agreed amount from e.g. an account of a user of a vehicle to an account of a provider of said vehicle (e.g. pay per use)…”). Stocker also discloses blockchain transaction is generated by the vehicle, (page 20, lines 23-30, “…Preferably, an identification assigned (directly or indirectly) to a user may be stored in said agreement. In order to unlock the locking module, an identification received from an user (e.g. from an user terminal of the user) may be transmitted e.g. by an interface module of the vehicle to the peer-to-peer application. For instance, the interface module can comprise a peer to-peer module or can be connectable with a peer-to-peer module. After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking blockchain transaction generated by the vehicle is interpreted as the transmission of the user identification by the interface module of the vehicle to the peer-to-peer application. However, though Stocker discloses the user providing the user identification (“an identification received from an user (e.g. from an user terminal of the user”), Stocker does not specifically disclose the user identification being provided as a modification, as recited by the second blockchain transaction is generated by the vehicle and the modification is performed by the user.  
Christidis further discloses the modification is performed by the user (see again, pg 2293, col 1, para 4, where users sign the transactions).  
Bitcoin Multisig further discloses the specificity of a redeem script being generated by the  recipient of the transaction funds (where the recipient comprises the vehicle or vehicle provider in discussion of Stocker, above) and a modification performed by the user (see section “Spending our multisig P2SH funds”, page 10-13, especially page 12 showing requirement for signature A (user) and signature C (recipient of funds/provider of resource); user’s signature is interpreted as ‘modification performed by the user’.

With regard to claim 6, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Stocker further discloses the second blockchain transaction comprises a first output relating to payable first asset transferrable to the resource provider and a second output relating to a second asset transferrable to the user (page 32 lines 7-20, “...In a further embodiment, at least one financial The deposit may be send to a unit or an entity of a traffic system when activities are performed as defined in the transaction agreement and/or it receives the signed confirmation message (or in accordance to any other payment conditions defined in the transaction agreement). At the end of a traffic journey (e.g. planned route or car sharing agreement or traffic way usage agreement) all remaining funds may be sent back to the entity that provided the deposit…,” where the deposit sent to the unit/entity of system is interpreted as the amount being sent to resource provider (directly or via vehicle as discussed above) and the contract data concerning the vehicle sharing by the user is interpreted as output relating to second asset (vehicle) transferrable to the user during the rental agreement.

With regard to claim 7, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Bitcoin Multisig further discloses the second blockchain transaction comprises a securing input for preventing at least one output of the second blockchain transaction from being modified by the user (page 6, “Let's breakdown that redeem script since that is where all the magic happens. A valid multisignature redeem script, according to the Bitcoin protocol, looks like…<OP_2>, < A PubKey>, <B PubKey>, <C PubKey>, <OP_3>, <OP_CHECK MULTISIG>”; page 10, paragraph 2, “…We must 

With regard to claim 10, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 4 as discussed above.  Stocker further discloses generating a fifth blockchain transaction comprising at least one output redeemable to refund an amount of cryptocurrency associated with the first blockchain transaction responsive to non-use of the vehicle (page 32, lines 8-24, “…In a further embodiment, at least one financial and/or traffic system transaction among at least two entities, such as vehicles, toll, parking, access, sensors, actors or law enforcement devices and/or users may be secured via at least one smart contract. A transaction may invoke the execution of the smart contract. With this transaction a deposit or escrow in form of a cryptocurrency may be stored in the smart contract by the entity that orders a product. The entity may send a signed confirmation to the smart contract when it has triggered or executes (e.g. entering a toll and/or access area or parking 

With regard to claim 12, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above. Christidis further discloses the additional limitations of further comprising the step of a user sending at least one confirmation message confirming the accuracy of said use-related information (see “they send a signed message to a predetermined and agreed-upon smart contract to allow everyone on the chain to know that the container is now at point C” pg 2299, col 1, para 1), hashing said message and storing said hashed message in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages requiring privacy are communicated via an additional use of one or more distributed hash table communications protocols such as Telehash or Whisper).

With regard to claim 15, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Stock further discloses the vehicle is a driverless car (page 18, ;lines 21-26m “…the at least one peer-to peer .


Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, attached as PDF file), in view of, Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and attached as PDF file), in further view of Walker (US Publication 2015/0332395), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and attached as a PDF file), in further view of Smith,  ("Technical analysis of the Bitcoin cryptocurrency" 4-Dec 2015, Bachelorarbeit, Faculty of Engineering and Computer Science, Dept of Computer Science, attached as a PDF file).
With regard to claim 8, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 7 as discussed above, but do not specifically disclose a sighash flag as recited by claim 8.  However, Smith discloses the additional limitation wherein the securing input to the second blockchain transaction comprises a sighash flag SIGNHASH_ALL | SIGHASH_ANYONECANPAY (see Smith, pp 49-51, especially pg 51, SIGHASH_ANYONECANPAY heading, discussing how the SIGHASH_ANYONECANPAY flag combinations can be used to digitally sign transactions, including the use of SIGHASH_ALL | SIGHASH_ANYONECANPAY).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the peer-to-peer method and system for vehicle sharing as disclosed by Stocker, as modified by the specifics of the wallet capabilities as disclosed by Walker, as modified by the specific blockchain transaction generation and modifying as disclosed by Christidis, as modified by the redeem script specifics as disclosed by  Bitcoin Multisig, with the further modification of  signature hash types as disclosed by Smith, because such a choice would enable users to customize transaction signing requirements, therefore allowing users flexibility in transactions  (See Smith, pages 49-50, “…Transactions may include scripts which require the redeemer to prove ownership of a give public key by providing a digital signature. This is an effective way to ensure ownership of the corresponding private key as it is infeasible to generate a valid signature without the private key, and it is easy for any user to verify any given signature. These signatures are based on hashes of the data being signed, and as with scripts, there is more than one type of signature which can be used. Each type of signature will include different data in the hash calculation…”). 

 With regard to claim 9, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, in further view of Smith, disclose the limitations of claim 8 as discussed above.  Christidis further discloses the additional limitations wherein the securing input comprises an amount of cryptocurrency provided by at least one of the resource provider and an electronic wallet associated with the resource (see Christidis, pg 2295, col 1, para 6, referencing the use of the Bitcoin transactional model where the cryptocurrency underlies all related blockchain transactions and necessarily includes a securing input in the form of private/public key signatures) provided by at least one of the resource provider and an electronic wallet associated with the resource (see “the manufacturer is allowed to issue a ‘I have the container’ token; all the other stakeholders are allowed to issue a ‘I have received the container’ token” and “Assume that every stakeholder carries a smart tracker with (a) a BLE radio, (b) a GSM or LTE radio so that it can connect to the Internet, (c) an installed  blockchain client” Christidis, pg 2299, discussing the ability to conduct blockchain transaction from the position of the resource provider or the resource itself; see also Christidis pg 2300, col 1, para 5, discussing the association of the device with a type of electronic wallet).
Stocker discloses the resource is a vehicle (page 19, line 21-page 20, line 25, “…the at least one peer-to-peer module may be configured to cause generating of at least one vehicle sharing transaction agreement about at least one vehicle sharing action of the vehicle by means of the at least one peer-to-peer application… the peer-to-peer application may be a vehicle sharing peer-to-peer application of a vehicle sharing peer-to-peer network. One or more providers of one or more vehicle can generate such a peer-to-peer application and network, respectively, to offer the at least one vehicle to each other (and further user), wherein the provider may define the rules for a car sharing action.…”).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, attached as PDF file), in view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and attached as PDF file), in further view of Walker (US Publication 2015/0332395), in further view of Bitcoin Multisig (“Bitcoin Multisig The Hard Way: Understanding Raw P2SH Multisig Transactions”, 20 December 2014, downloaded from https://www.soroushjp.com/2014/12/20/bitcoin-multisig-the-hard-way-understanding-raw-multisignature-bitcoin-transactions/ and attached as a PDF file), in further view of BlockStack (“BlockStack, a Bitcoin secured global name space for distributed storage,” downloaded from https://silvertonconsulting.com/blog/2016/07/16/blockstack-a-bitcoin-secured-global-name-space-for-distributed-storage/ , dated 7/16/2016 and attached as a PDF file). 
With regard to claim 13, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above. Christidis further discloses the additional limitations of further comprising hashing the use-related information and storing said hashed information in a distributed hash table (see pg 2301, col 2, para 2, contemplating steps where messages requiring privacy are communicated via an additional use of one or more distributed hash table communications protocols such as Telehash or Whisper).
 BlockStock even more specifically discloses hashing the use-related information and storing said hashed information in a distributed hash table (Page 3, first and second paragraphs, “…Each zone essentially lists all the names in their domain (like “.biz”) and their associated URI 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker (WO 2017190794, attached as PDF file), in view of Christidis, Konstantinos and Devetsikiotis, Michael ("Blockchains and Smart Contracts for the Internet of Things" 3-June 2016, IEEE Access, Vol 4 2016, pgs 2292-2303, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7467408&tag=1 and attached as .  
With regard to claim 14, Stocker, in view of Walker, in further view of Christidis, in further view of Bitcoin Multisig, disclose the limitations of claim 1 as discussed above.  Stock further discloses allowing or disallowing provision of the vehicle based on a condition (page 20, lines 28-30, “…After a verification of the received identification by means of the peer-to-peer network, the release information can be provided to the locking module.”)  Christidis also discloses the element of allowing or disallowing provision of the resource based on a condition (see “An interested party can use a mobile app to identify the slack, pay the requested amount in Ethers, then communicate with the lock via a properly signed message (using the Whisper peer-to-peer communication protocol) to unlock it” Christidis, pg 2298, col 2, para 3).  However, neither Stocker nor Christidis specifically disclose that the condition comprises a number of users present in the resource.  
However, Huennekens discloses further comprising determining the number of users present in the resource and allowing or disallowing provision of the resource dependent on said number ([6], “…For instance, before travelling to a pick-up location, the sensor may scan the interior, exterior, and cargo areas of the host vehicle to determine whether any unauthorized passengers or objects are in the host vehicle. If none, the host vehicle may proceed to the next pick-up location to pick up the next authorized passenger. If, however, an unauthorized occupant 






Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Password-based bitcoin transactions”, downloaded from https://bitcoin.stackexchange.com/questions/5510/password-based-bitcoin-transactions , dated 2012, attached as PDF file. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685